This appeal is from the determination of a deficiency in income and profits taxes for the calendar year 1920 in the amount of $7,-185.61. The deficiency arises from the disallowance’ of the deduction from gross income of $45,799.81 of an alleged loss of $106,373.57 resulting from the sale of property, the amount of the disallowance representing the amount of depreciation sustained upon the property from March 1, 1913, to December 31, 1919.
FINDINGS OF FACT.
The taxpayer is a New York corporation with its principal office in New York City.
Prior to 1913 it acquired certain real estate, which consisted of lots with buildings thereon adjoining one another, located on West Thirty-first Street, New York City. The cost of these properties prior to March 1, 1913, plus a capital addition in 1917, was $602,-973.88. The March 1, 1913, value of these properties, plus the cost of the capital addition in 1917, was $501,773.57. The properties were sold in 1920 for $400,000, including a brokerage commission of $4,600, the net price realized being $395,400. The difference between the March 1, 1913, value plus the cost of the capital addition in 1917 and the net sales price was $106,373.57, which the taxpayer deducted from gross income in its income-tax return for 1920 as a loss sustained within the year.
The depreciation sustained upon the property from March 1, 1913, to December 31, 1919, and deducted from gross income in its income-tax returns for the years 1913 to 1919, inclusive, was $45,799.81. The Commissioner has reduced the claimed loss on the sale of the property by the amount of the depreciation sustained from March 1, 1913, to December 31, 1919, and claimed as deductions from gross income in income-tax returns.
DECISION.
The determination of the Commissioner is approved. Appeal of Even Realty Co., 1 B. T. A. 355.